Citation Nr: 0323897	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  00-20 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of degenerative joint disease of the left knee, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1978 until June 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

In the veteran's substantive appeal he appears to be raising 
the issues entitlement to service connection for left hip and 
left ankle disabilities.  These issues are referred to the RO 
for appropriate action.  


REMAND

In August 2002 the Board undertook additional development of 
the issue listed on the title page of this decision, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
Board requested the complete records from the Social Security 
Administration (SSA), to include a copy of the decision which 
was not on file.  Records from the SSA were received.  
However, the United States Court of Appeals for the Federal 
Circuit recently invalidated the regulations that empowered 
the Board to both issue written notification of the VCAA to 
veterans and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
claimant or his or her representative.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  The RO has not had the 
opportunity to review these records.  The Federal Court 
decision requires that the case be remanded to the RO for 
review of the action taken by the Board. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO is requested to readjudicate 
the veteran's claim with consideration of 
all the evidence added to the record 
since the statement of the case.  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on the claim for an 
increased rating since the last 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should be returned to the Board for further 
appellate consideration.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




